Mr. Justice Goddard
delivered the opinion of the court:
It is well settled that the maxim caveat emptor applies to the purchaser at a tax sale, and if he fails.to secure good title to the property he attempts to purchase because of the invalidity of the tax sale, he cannot recover the amount paid therefor unless .some statute in terms provides such remedy. *369We have no such statute; but, on the other hand, the manner in which taxes legally levied shall be collected, and the realty subjected to the payment of such tax is. specifically provided by our statute.—Richardson v. City of Denver, 17 Colo. 398, 401; Larimer County v. Nat. Bank, 11 Colo. 564, 567; Montezuma Valley W. S. Co. v. Bell, 20 Colo. 175, 177.
In Richardson v. City of Denver, supra, Chief Justice Hayt, speaking for the court, said:
“The payment made was entirely voluntary. Richardson bought for purely speculative purposes. He took the chances and must abide by the consequences, unless he can find some statute authorizing the recovery of the money paid. If his venture had proven fortunate he might have secured a very valuable property for a small sum of money. In any event he had ample means of ascertaining the validity of the proceedings under which he purchased, and it must be assumed, under the circumstances, that he bought with full notice of the illegality of the same. A purchaser at a tax sale from one who is not the owner of the property comes strictly within the rule of ‘caveat emptor’.”
Montezuma Valley W. S. Co. v. Bell, supra, was an action by the county treasurer to recover certain taxes levied upon real property belonging to the defendant company. In holding that such action would not lie under our statutes, the court said:
‘ ‘ The manner in which such' taxes shall be collected and the realty subjected to the payment of delinquent taxes thereon is specifically provided by other sections of this act. * *' * No mode other than the statutory procedure is provided for the collection of delinquent taxes on real property. While it has been held in some cases that the imposition and assessment of a tax creates a legal obligation to *370pay, upon which the law will raise an assumpsit, notwithstanding the statute has given a specific remedy, yet the clear weight of authority is to the effect that when the statute undertakes to provide remedies, and those given do not embrace an action at law, such an act will not lie. — Cooley on Taxation '(2nd ed.), p. 16, and cases cited in note 3.”
The court also quotes, with approval, the following language of Justice Craig in People v. Biggins, 96 Ill. 481:
“The same statute which creates the lien provides the various steps that shall be taken to enforce that lien, and the lien can only be enforced by a strict compliance with the requirements of the statute. * * * The lien given for taxes cannot be foreclosed in equity,- as the various steps to be taken to enforce a lien for taxes, in order to' collect the same, are as fully and as clearly defined by the revenue law as the mode is pointed out by the statute under which a judgment lien may be enforced and the judgment collected.”
It is clear, therefore, that the complaint in this action does not state a cause of action, and the court properly sustained the demurrer thereto. The judgment is, therefore, .affirmed. A firmed.
Chiee Justice Steele and Mr. Justice Bailey concur.